 Fill in this information to identify your case and this filing:
 Debtor 1               Jamie                    Allison                  Welkis
                        First Name               Middle Name              Last Name

 Debtor 2
 (Spouse, if filing) First Name                  Middle Name              Last Name


 United States Bankruptcy Court for the: MIDDLE DIST. OF PENNSYLVANIA

 Case number            1:20-bk-00076-HWV                                                                                           Check if this is an
 (if known)
                                                                                                                                    amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                       12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1:          Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.     Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
            No. Go to Part 2.
            Yes. Where is the property?

1.1.                                                     What is the property?                               Do not deduct secured claims or exemptions. Put the
279 Redwood Court, Ramsey, NJ                            Check all that apply.                               amount of any secured claims on Schedule D:
07446                                                         Single-family home                             Creditors Who Have Claims Secured by Property.
Purchase price 2007 $410,000                                  Duplex or multi-unit building                  Current value of the            Current value of the
                                                              Condominium or cooperative                     entire property?                portion you own?
                                                              Manufactured or mobile home                                $379,900.00                  $379,900.00
Bergen
County                                                        Land
                                                              Investment property                            Describe the nature of your ownership
                                                              Timeshare                                      interest (such as fee simple, tenancy by the
                                                              Other                                          entireties, or a life estate), if known.

                                                                                                             Fee Owner
                                                         Who has an interest in the property?
                                                         Check one.
                                                              Debtor 1 only                                       Check if this is community property
                                                              Debtor 2 only                                       (see instructions)
                                                              Debtor 1 and Debtor 2 only
                                                              At least one of the debtors and another

                                                         Other information you wish to add about this item, such as local
                                                         property identification number:

2.     Add the dollar value of the portion you own for all of your entries from Part 1, including any
       entries for pages you have attached for Part 1. Write that number here.............................................................            $379,900.00




Official Form 106A/B                                                   Schedule A/B: Property                                                                page 1
       Case 1:20-bk-00076-HWV                             Doc 32 Filed 01/21/20 Entered 01/21/20 16:59:23                                                 Desc
                                                          Main Document    Page 1 of 53
Debtor 1         Jamie Allison Welkis                                                                Case number (if known)         1:20-bk-00076-HWV


 Part 2:          Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

           No
           Yes

3.1.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                      Mercedes                    Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                     C300 AWD
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                      2015                                                                     entire property?                       portion you own?
                                                            Debtor 1 and Debtor 2 only
Approximate mileage: 56,875                                 At least one of the debtors and another            $15,835.00                           $15,835.00
Other information:
2015 Mercedes C300 AWD (approx.                             Check if this is community property
56,875 miles)                                               (see instructions)
4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
           No
           Yes

5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here.............................................................            $15,835.00


 Part 3:          Describe Your Personal and Household Items
                                                                                                                                           Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware
           No
           Yes. Describe............
                               2 beds, 3 dressers, 2 couches, loveseat, coffee table, end table, dining room                                          $1,280.00
                                table & chairs, china closet, stove, refrigerator, washer, dryer, microwave,
                                desk, pots, pans, dishes, linens, miscellaneous household goods

7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                music collections; electronic devices including cell phones, cameras, media players, games
           No
           Yes. Describe............
                               2 televisions, DVD, 2 computers, cell phone, audio devices                                                             $1,800.00


8.   Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
           No
           Yes. Describe............




Official Form 106A/B                                                 Schedule A/B: Property                                                                page 2
        Case 1:20-bk-00076-HWV                          Doc 32 Filed 01/21/20 Entered 01/21/20 16:59:23                                               Desc
                                                        Main Document    Page 2 of 53
Debtor 1          Jamie Allison Welkis                                                                                                  Case number (if known)                    1:20-bk-00076-HWV

9.    Equipment for sports and hobbies
      Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
                canoes and kayaks; carpentry tools; musical instruments
            No
            Yes. Describe............
                                Skis, scuba gear, exercise equipment, bicycle                                                                                                                                     $750.00


10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
            No
            Yes. Describe............


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
            No
            Yes. Describe............
                                Clothing                                                                                                                                                                          $250.00


12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver
            No
            Yes. Describe............
                                2 gold necklaces, charms, costume jewelry                                                                                                                                         $600.00

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
            No
            Yes. Describe............
                                4 cats                                                                                                                                                                                 $0.00


14. Any other personal and household items you did not already list, including any health aids you
    did not list
            No
            Yes. Give specific
            information......................


15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here.......................................................................................................................                                          $4,680.00


  Part 4:            Describe Your Financial Assets
                                                                                                                                                                                             Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                             portion you own?
                                                                                                                                                                                             Do not deduct secured
                                                                                                                                                                                             claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition
            No
            Yes.....................................................................................................................................................................................................
                                                                                                                                                     Cash: ...........................................




Official Form 106A/B                                                                         Schedule A/B: Property                                                                                                    page 3
       Case 1:20-bk-00076-HWV                                              Doc 32 Filed 01/21/20 Entered 01/21/20 16:59:23                                                                                      Desc
                                                                           Main Document    Page 3 of 53
Debtor 1         Jamie Allison Welkis                                                                 Case number (if known)   1:20-bk-00076-HWV

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

           No
           Yes..............................             Institution name:

            17.1.       Checking account:                Checking account PNC                                                                      $25.00

            17.2.       Savings account:                 Savings account PNC                                                                        $0.00
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
           No
           Yes.............................. Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture
           No
           Yes. Give specific
           information about
           them...............................................
                                              Name of entity:                                                     % of ownership:
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
           No
           Yes. Give specific
           information about
           them...............................................
                                              Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans
           No
           Yes. List each
           account separately.             Type of account:          Institution name:

                                           Pension plan:             Pension plan Harrisburg School District                                        $0.00
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

           No
           Yes..............................                      Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
       No
       Yes.............................. Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
           No
           Yes.............................. Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit
           No
           Yes. Give specific
           information about them




Official Form 106A/B                                                         Schedule A/B: Property                                                 page 4
     Case 1:20-bk-00076-HWV                                      Doc 32 Filed 01/21/20 Entered 01/21/20 16:59:23                                  Desc
                                                                 Main Document    Page 4 of 53
Debtor 1        Jamie Allison Welkis                                                           Case number (if known)    1:20-bk-00076-HWV

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
           No
           Yes. Give specific
           information about them

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
           No
           Yes. Give specific
           information about them

Money or property owed to you?                                                                                                     Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deduct secured
                                                                                                                                   claims or exemptions.

28. Tax refunds owed to you

           No
           Yes. Give specific information                                                                               Federal:
           about them, including whether
           you already filed the returns                                                                                State:
           and the tax years.....................................
                                                                                                                        Local:

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
           No
           Yes. Give specific information                                                                  Alimony:

                                                                                                           Maintenance:

                                                                                                           Support:

                                                                                                           Divorce settlement:

                                                                                                           Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else
           No
           Yes. Give specific information


31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
           No
           Yes. Name the insurance
           company of each policy
           and list its value................     Company name:                            Beneficiary:                      Surrender or refund value:

                                                  Term life through employer               Daughter                                               $0.00
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died
           No
           Yes. Give specific information




Official Form 106A/B                                                  Schedule A/B: Property                                                       page 5
      Case 1:20-bk-00076-HWV                                    Doc 32 Filed 01/21/20 Entered 01/21/20 16:59:23                               Desc
                                                                Main Document    Page 5 of 53
Debtor 1         Jamie Allison Welkis                                                                                Case number (if known)             1:20-bk-00076-HWV

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
            No
            Yes. Describe each claim..............
                                              See continuation page(s).                                                                                                    Unknown


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims
            No
            Yes. Describe each claim..............


35. Any financial assets you did not already list

            No
            Yes. Give specific information


36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here.......................................................................................................................         $25.00


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

            No. Go to Part 6.
            Yes. Go to line 38.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
38. Accounts receivable or commissions you already earned

            No
            Yes. Describe................


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices
            No
            Yes. Describe................


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

            No
            Yes. Describe................


41. Inventory

            No
            Yes. Describe................




Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 6
       Case 1:20-bk-00076-HWV                                    Doc 32 Filed 01/21/20 Entered 01/21/20 16:59:23                                                            Desc
                                                                 Main Document    Page 6 of 53
Debtor 1          Jamie Allison Welkis                                                                               Case number (if known)             1:20-bk-00076-HWV

42. Interests in partnerships or joint ventures

            No
            Yes. Describe................
                                Name of entity:                                                                                       % of ownership:

43. Customer lists, mailing lists, or other compilations

            No
            Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                    No
                    Yes. Describe..............


44. Any business-related property you did not already list

            No
            Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here.......................................................................................................................          $0.00


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

            No. Go to Part 7.
            Yes. Go to line 47.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish
            No
            Yes............................


48. Crops--either growing or harvested

            No
            Yes. Give specific
            information..........................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

            No
            Yes..............................


50. Farm and fishing supplies, chemicals, and feed

            No
            Yes..............................


51. Any farm- and commercial fishing-related property you did not already list

            No
            Yes. Give specific
            information..........................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here.......................................................................................................................          $0.00



Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 7
       Case 1:20-bk-00076-HWV                                    Doc 32 Filed 01/21/20 Entered 01/21/20 16:59:23                                                            Desc
                                                                 Main Document    Page 7 of 53
Debtor 1           Jamie Allison Welkis                                                                                       Case number (if known)                1:20-bk-00076-HWV


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

             No
             Yes. Give specific information.


54. Add the dollar value of all of your entries from Part 7. Write that number here.................................................                                                          $0.00


  Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2..............................................................................................................................................   $379,900.00

56. Part 2: Total vehicles, line 5                                                                                  $15,835.00

57. Part 3: Total personal and household items, line 15                                                               $4,680.00

58. Part 4: Total financial assets, line 36                                                                                $25.00

59. Part 5: Total business-related property, line 45                                                                         $0.00

60. Part 6: Total farm- and fishing-related property, line 52                                                                $0.00

61. Part 7: Total other property not listed, line 54                                               +                         $0.00

                                                                                                                                            Copy personal
62. Total personal property.                   Add lines 56 through 61.................................             $20,540.00              property total                 +           $20,540.00



63. Total of all property on Schedule A/B.                                                                                                                                                  $400,440.00
                                                                    Add line 55 + line 62.......................................................................................................




Official Form 106A/B                                                                  Schedule A/B: Property                                                                                   page 8
        Case 1:20-bk-00076-HWV                                        Doc 32 Filed 01/21/20 Entered 01/21/20 16:59:23                                                                   Desc
                                                                      Main Document    Page 8 of 53
Debtor 1    Jamie Allison Welkis                                             Case number (if known)   1:20-bk-00076-HWV


33. Claims against third parties (details):

    Claim of Debtor and daughter v ex husband for contribution to daughter's expenses $22,500                         $0.00

    Claim against mortgagee being litigated in Superior Court of New Jersey, Bergen County                         Unknown




Official Form 106A/B                                Schedule A/B: Property                                                page 9
     Case 1:20-bk-00076-HWV                   Doc 32 Filed 01/21/20 Entered 01/21/20 16:59:23                      Desc
                                              Main Document    Page 9 of 53
 Fill in this information to identify your case:
 Debtor 1            Jamie                Allison                Welkis
                     First Name           Middle Name            Last Name
 Debtor 2
 (Spouse, if filing) First Name           Middle Name            Last Name

 United States Bankruptcy Court for the: MIDDLE DIST. OF PENNSYLVANIA
                                                                                                                     Check if this is an
 Case number         1:20-bk-00076-HWV                                                                               amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:        Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.
          You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
          You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on           Current value of     Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property                   the portion you      exemption you claim
                                                        own
                                                        Copy the value from Check only one box for
                                                        Schedule A/B        each exemption


Brief description:                                        $379,900.00                     $0.00           11 U.S.C. § 522(d)(5)
279 Redwood Court, Ramsey, NJ 07446                                               100% of fair market
Purchase price 2007 $410,000                                                      value, up to any
Line from Schedule A/B: 1.1                                                       applicable statutory
                                                                                  limit

Brief description:                                         $15,835.00                     $0.00           11 U.S.C. § 522(d)(2)
2015 Mercedes C300 AWD (approx. 56,875                                            100% of fair market
miles)                                                                            value, up to any
Line from Schedule A/B: 3.1                                                       applicable statutory
                                                                                  limit




3.   Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
              No
              Yes

Official Form 106C                               Schedule C: The Property You Claim as Exempt                                                page 1

      Case 1:20-bk-00076-HWV                     Doc 32 Filed 01/21/20 Entered 01/21/20 16:59:23                                           Desc
                                                 Main Document   Page 10 of 53
Debtor 1      Jamie Allison Welkis                                                   Case number (if known)   1:20-bk-00076-HWV

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                      $1,280.00                   $0.00           11 U.S.C. § 522(d)(3)
2 beds, 3 dressers, 2 couches, loveseat,                                     100% of fair market
coffee table, end table, dining room table &                                 value, up to any
chairs, china closet, stove, refrigerator,                                   applicable statutory
washer, dryer, microwave, desk, pots,                                        limit
pans, dishes, linens, miscellaneous
household goods
Line from Schedule A/B:   6

Brief description:                                      $1,800.00                $1,800.00          11 U.S.C. § 522(d)(3)
2 televisions, DVD, 2 computers, cell                                        100% of fair market
phone, audio devices                                                         value, up to any
Line from Schedule A/B:  7                                                   applicable statutory
                                                                             limit

Brief description:                                       $750.00                  $750.00           11 U.S.C. § 522(d)(5)
Skis, scuba gear, exercise equipment,                                        100% of fair market
bicycle                                                                      value, up to any
Line from Schedule A/B:  9                                                   applicable statutory
                                                                             limit

Brief description:                                       $250.00                  $250.00           11 U.S.C. § 522(d)(3)
Clothing                                                                     100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    11
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $600.00                  $600.00           11 U.S.C. § 522(d)(4)
2 gold necklaces, charms, costume                                            100% of fair market
jewelry                                                                      value, up to any
Line from Schedule A/B: 12                                                   applicable statutory
                                                                             limit

Brief description:                                        $0.00                     $0.00           11 U.S.C. § 522(d)(5)
4 cats                                                                       100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    13
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $25.00                    $25.00           11 U.S.C. § 522(d)(5)
Checking account PNC                                                         100% of fair market
                                                                             value, up to any
Line from Schedule A/B:   17.1
                                                                             applicable statutory
                                                                             limit

Brief description:                                        $0.00                     $0.00           11 U.S.C. § 522(d)(5)
Savings account PNC                                                          100% of fair market
                                                                             value, up to any
Line from Schedule A/B:   17.2
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 2

      Case 1:20-bk-00076-HWV                    Doc 32 Filed 01/21/20 Entered 01/21/20 16:59:23                                 Desc
                                                Main Document   Page 11 of 53
Debtor 1      Jamie Allison Welkis                                                   Case number (if known)   1:20-bk-00076-HWV

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                        $0.00                     $0.00           11 U.S.C. § 522(d)(10)(E)
Pension plan Harrisburg School District                                      100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    21
                                                                             applicable statutory
                                                                             limit

Brief description:                                        $0.00                     $0.00           11 U.S.C. § 522(d)(7)
Term life through employer                                                   100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    31
                                                                             applicable statutory
                                                                             limit

Brief description:                                        $0.00                     $0.00           11 U.S.C. § 522(d)(5)
Claim of Debtor and daughter v ex                                            100% of fair market
husband for contribution to daughter's                                       value, up to any
expenses $22,500                                                             applicable statutory
Line from Schedule A/B: 33                                                   limit

Brief description:                                      Unknown                     $0.00           11 U.S.C. § 522(d)(5)
Claim against mortgagee being litigated in                                   100% of fair market
Superior Court of New Jersey, Bergen                                         value, up to any
County                                                                       applicable statutory
Line from Schedule A/B: 33                                                   limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 3

      Case 1:20-bk-00076-HWV                    Doc 32 Filed 01/21/20 Entered 01/21/20 16:59:23                                 Desc
                                                Main Document   Page 12 of 53
  Fill in this information to identify your case:
  Debtor 1             Jamie                 Allison                Welkis
                       First Name            Middle Name            Last Name

  Debtor 2
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: MIDDLE DIST. OF PENNSYLVANIA

  Case number          1:20-bk-00076-HWV                                                                               Check if this is an
  (if known)
                                                                                                                       amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                        12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).


1.      Do any creditors have claims secured by your property?
             No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
             Yes. Fill in all of the information below.


  Part 1:         List All Secured Claims

2.      List all secured claims. If a creditor has more than one secured
        claim, list the creditor separately for each claim. If more than one             Column A               Column B               Column C
        creditor has a particular claim, list the other creditors in Part 2. As          Amount of claim        Value of collateral    Unsecured
        much as possible, list the claims in alphabetical order according to the         Do not deduct the      that supports this     portion
        creditor's name.                                                                 value of collateral    claim                  If any

  2.1                                            Describe the property that
                                                 secures the claim:                            $41,000.00             $379,900.00            $41,000.00
BANK OF AMERICA                                  279 Redwood Court, Ramsey,
Creditor's name
BANKRUPTCY DEPARTMENT                            NJ 07446
Number       Street
4161 PIEDMONT PARKWAY
                                                 As of the date you file, the claim is: Check all that apply.
                                                     Contingent
GREENSBORO               NC      27410               Unliquidated
City                     State   ZIP Code
                                                     Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                2nd Mortgage
   to a community debt
Date debt was incurred           3/21/07         Last 4 digits of account number        7     4    4    6
Book 16636/731




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                              $41,000.00

Official Form 106D          Schedule D: Creditors Who Have Claims Secured by Property                                                          page 1
        Case 1:20-bk-00076-HWV     Doc 32 Filed 01/21/20 Entered 01/21/20 16:59:23                                                           Desc
                                  Main Document              Page 13 of 53
Debtor 1      Jamie Allison Welkis                                                        Case number (if known)      1:20-bk-00076-HWV

                  Additional Page                                                     Column A               Column B              Column C
  Part 1:                                                                             Amount of claim        Value of collateral   Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this    portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                 If any

  2.2                                         Describe the property that
                                              secures the claim:                           $474,000.00             $379,900.00        $94,100.00
BANK OF AMERICA HOME LOANS
Creditor's name
                                              279 Redwood Court, Ramsey,
CUSTOMER SERVICE                              NJ 07446
Number     Street
PO BOX 5170
                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
SIMI VALLEY             CA      93062-5170        Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                1st Mortgage
   to a community debt
Date debt was incurred          3/21/2007     Last 4 digits of account number        7     1    5    4

  2.3                                         Describe the property that
                                              secures the claim:                               $3,000.00              $1,280.00        $1,720.00
PROGRESSIVE LEASING                           sectional couch, cabinet
Creditor's name
256 WEST DATA DRIVE
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
DRAPER                  UT      84020             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Lease/Purchase
   to a community debt
Date debt was incurred                        Last 4 digits of account number        2     3    8    0




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                          $477,000.00

Official Form 106D     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 2
        Case 1:20-bk-00076-HWV          Doc 32 Filed 01/21/20 Entered 01/21/20 16:59:23                                               Desc
                                       Main Document              Page 14 of 53
Debtor 1      Jamie Allison Welkis                                                        Case number (if known)      1:20-bk-00076-HWV

                  Additional Page                                                     Column A               Column B              Column C
  Part 1:                                                                             Amount of claim        Value of collateral   Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this    portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                 If any

  2.4                                         Describe the property that
                                              secures the claim:                                $337.59            $379,900.00           $337.59
RAMSEY BOARD OF PUBLIC WORKS
Creditor's name
                                              279 Redwood Court, Ramsey,
33 N CENTRAL AVE                              NJ 07446
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
RAMSEY                  NJ      07446             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Municipal Services
   to a community debt
Date debt was incurred                        Last 4 digits of account number        2     8    0    0

  2.5                                         Describe the property that
                                              secures the claim:                            $28,420.00              $15,835.00        $12,585.00
SANTANDER CONSUMER USA                        2015 Mercedes C300 AWD
Creditor's name
BANKRUPTCY DEPARTMENT                         (approx. 56,875 miles)
Number     Street
PO BOX 560284
                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
DALLAS                  TX      75356-0284        Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Security Agreement
   to a community debt
Date debt was incurred          11/2018       Last 4 digits of account number




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                           $28,757.59

Official Form 106D     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 3
        Case 1:20-bk-00076-HWV          Doc 32 Filed 01/21/20 Entered 01/21/20 16:59:23                                               Desc
                                       Main Document              Page 15 of 53
Debtor 1      Jamie Allison Welkis                                                       Case number (if known)      1:20-bk-00076-HWV

                Additional Page                                                      Column A               Column B              Column C
  Part 1:                                                                            Amount of claim        Value of collateral   Unsecured
                After listing any entries on this page, number them
                                                                                     Do not deduct the      that supports this    portion
                sequentially from the previous page.
                                                                                     value of collateral    claim                 If any

  2.6                                        Describe the property that
                                             secures the claim:                               $7,230.50           $379,900.00         $7,230.50
TIMBER VALLEY AT RAMSEY CONDOMINIUM
Creditor's name
                             279 Redwood Court, Ramsey,
ASSOCIATION INC              NJ 07446
Number     Street
HILLTOP ROAD
                                             As of the date you file, the claim is: Check all that apply.
                                                 Contingent
RAMSEY                NJ      07446              Unliquidated
City                  State   ZIP Code
                                                 Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Condo fees
   to a community debt
Date debt was incurred        6/24/19        Last 4 digits of account number        2     7    9    R




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                             $7,230.50

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                        $553,988.09

Official Form 106D     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 4
        Case 1:20-bk-00076-HWV          Doc 32 Filed 01/21/20 Entered 01/21/20 16:59:23                                              Desc
                                       Main Document              Page 16 of 53
Debtor 1       Jamie Allison Welkis                                                    Case number (if known)    1:20-bk-00076-HWV

 Part 2:        List Others to Be Notified for a Debt That You Already Listed
Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and
then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Part 1,
list the additional creditors here. If you do not have additional persons to be notified for any debts in Part 1, do not fill out or
submit this page.


  1
        CALIBER HOME LOANS                                                     On which line in Part 1 did you enter the creditor?        2.2
        Name
        LOSS RECOVERY DEPT                                                     Last 4 digits of account number
        Number       Street
        13801 WIRELESS WAY



        OKLAHOMA CITY                            OK      73134
        City                                     State   ZIP Code

  2
        LSF9 MASTER PARTICIPATION TRUST                                        On which line in Part 1 did you enter the creditor?        2.2
        Name
        13801 WIRELESS WAY                                                     Last 4 digits of account number
        Number       Street




        OKLAHOMA CITY                            OK      73134
        City                                     State   ZIP Code

  3
        PHELAN HALLINAN DIAMOND & JONES, LLP                                   On which line in Part 1 did you enter the creditor?        2.2
        Name
        ONE PENN CTR PLAZA                                                     Last 4 digits of account number
        Number       Street
        1617 JFK BLVD STE 1400



        PHILADELPHIA                             PA      19103
        City                                     State   ZIP Code

  4
        US BANK                                                                On which line in Part 1 did you enter the creditor?        2.2
        Name
        BANKRUPTCY DEPT                                                        Last 4 digits of account number
        Number       Street
        PO BOX 5229



        CINCINNATI                               OH      45201
        City                                     State   ZIP Code

  5
        WILKIN MANAGEMENT GROUP                                                On which line in Part 1 did you enter the creditor?        2.6
        Name
        1655 VALLEY ROAD                                                       Last 4 digits of account number
        Number       Street




        WAYNE                                    NJ      07470
        City                                     State   ZIP Code




Official Form 106D                 Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                   page 5

      Case 1:20-bk-00076-HWV                   Doc 32 Filed 01/21/20 Entered 01/21/20 16:59:23                                         Desc
                                               Main Document   Page 17 of 53
  Fill in this information to identify your case:
  Debtor 1             Jamie                 Allison                Welkis
                       First Name            Middle Name            Last Name

  Debtor 2
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: MIDDLE DIST. OF PENNSYLVANIA

  Case number          1:20-bk-00076-HWV                                                                                Check if this is an
  (if known)
                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                   12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


  Part 1:        List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?
             No. Go to Part 2.
             Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                      Total claim       Priority              Nonpriority
                                                                                                                        amount                amount

     2.1


Priority Creditor's Name                                   Last 4 digits of account number
                                                           When was the debt incurred?
Number        Street
                                                           As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
                                                               Disputed
City                             State   ZIP Code
Who incurred the debt? Check one.                          Type of PRIORITY unsecured claim:
     Debtor 1 only                                            Domestic support obligations
     Debtor 2 only                                            Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                               Claims for death or personal injury while you were
     At least one of the debtors and another                  intoxicated
     Check if this claim is for a community debt              Other. Specify
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F
           Case 1:20-bk-00076-HWVSchedule
                                     DocE/F:
                                          32Creditors
                                               FiledWho Have Unsecured Claims
                                                      01/21/20     Entered 01/21/20 16:59:23                                                      page 1
                                                                                                                                                Desc
                                   Main Document         Page 18 of 53
Debtor 1        Jamie Allison Welkis                                                            Case number (if known)      1:20-bk-00076-HWV

  Part 2:         List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?
             No. You have nothing to report in this part. Submit this form to the court with your other schedules.
             Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

                                                                                                                                              Total claim

     4.1                                                                                                                                          $8,608.46
AMERICAN HONDA FINANCE                                      Last 4 digits of account number         0     0    0     5
Nonpriority Creditor's Name
                                                            When was the debt incurred?
NATIONAL RECOVERY CENTER
Number        Street                                        As of the date you file, the claim is: Check all that apply.
POB 166469                                                      Contingent
                                                                Unliquidated
                                                                Disputed
IRVING                          TX      75016
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Repossession
Is the claim subject to offset?
     No
     Yes

     4.2                                                                                                                                          $6,706.00
ANDREW CACCIATORE                                           Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
589 VAN EMBURGH AVE
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
TOWNSHIP OF WASHINGTON
                  NJ   07676
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Marital Claims
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F
           Case 1:20-bk-00076-HWVSchedule
                                     DocE/F:
                                          32Creditors
                                               FiledWho Have Unsecured Claims
                                                      01/21/20     Entered 01/21/20 16:59:23                                                       page 2
                                                                                                                                                 Desc
                                   Main Document         Page 19 of 53
Debtor 1       Jamie Allison Welkis                                                    Case number (if known)       1:20-bk-00076-HWV

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

   4.3                                                                                                                               $664.93
BRIAN TRAVA DMD                                      Last 4 digits of account number       0    8    4    0
Nonpriority Creditor's Name
                                                     When was the debt incurred?
119 1ST STREET
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
HO HO KUS                     NJ      07423
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Dental
Is the claim subject to offset?
     No
     Yes

   4.4                                                                                                                             $1,319.00
BRYANTSBK                                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                     When was the debt incurred?        4/13
PO BOX 5161
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
SIOUX FALLS                   SD      57117
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Credit Card
Is the claim subject to offset?
     No
     Yes

   4.5                                                                                                                                  $55.00
CAPITAL ACCT                                         Last 4 digits of account number
Nonpriority Creditor's Name
                                                     When was the debt incurred?        7/19
PO BOX 140065
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
NASHVILLE                     TN      37214
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Collecting for medical
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F
         Case 1:20-bk-00076-HWVSchedule
                                   DocE/F:
                                        32Creditors
                                             FiledWho Have Unsecured Claims
                                                    01/21/20     Entered 01/21/20 16:59:23                                          page 3
                                                                                                                                  Desc
                                 Main Document         Page 20 of 53
Debtor 1       Jamie Allison Welkis                                                    Case number (if known)       1:20-bk-00076-HWV

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

   4.6                                                                                                                               $577.07
CAPITAL ONE (BANKRUPTCY NOTIFICATION)Last
                                      (p 4 digits of account number                       8     6    7    5
Nonpriority Creditor's Name
                                                     When was the debt incurred?        9/10
PO BOX 30285
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
SALT LAKE CITY                UT      84130-0285
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Credit Card
Is the claim subject to offset?
     No
     Yes

   4.7                                                                                                                             $2,227.85
CAPITAL ONE (BANKRUPTCY NOTIFICATION)Last
                                      (p 4 digits of account number                       6     4    4    9
Nonpriority Creditor's Name
                                                     When was the debt incurred?        2/12
PO BOX 30285
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
SALT LAKE CITY                UT      84130-0285
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Credit Card
Is the claim subject to offset?
     No
     Yes

   4.8                                                                                                                               $315.00
CB INDIGO                                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                     When was the debt incurred?        5/18
PO BOX 4499
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
BEAVERTON                     OR      97076
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F
         Case 1:20-bk-00076-HWVSchedule
                                   DocE/F:
                                        32Creditors
                                             FiledWho Have Unsecured Claims
                                                    01/21/20     Entered 01/21/20 16:59:23                                          page 4
                                                                                                                                  Desc
                                 Main Document         Page 21 of 53
Debtor 1       Jamie Allison Welkis                                                    Case number (if known)       1:20-bk-00076-HWV

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

   4.9                                                                                                                               $550.00
CB/VICSCRT                                           Last 4 digits of account number      0     0    3    4
Nonpriority Creditor's Name
                                                     When was the debt incurred?        2/18
ATTN: BANKRUPTCY NOTICES
Number        Street                                 As of the date you file, the claim is: Check all that apply.
PO BOX 182125                                            Contingent
                                                         Unliquidated
                                                         Disputed
COLUMBUS                      OH      43218-2125
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Charge Account
Is the claim subject to offset?
     No
     Yes

  4.10                                                                                                                             $1,998.00
CBNA/BEST BUY                                        Last 4 digits of account number
Nonpriority Creditor's Name
                                                     When was the debt incurred?        12/16
PO BOX 6497
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
SIOUX FALLS                   SD      57117
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Credit Card
Is the claim subject to offset?
     No
     Yes

  4.11                                                                                                                               $236.00
CBNA/BEST BUY                                        Last 4 digits of account number
Nonpriority Creditor's Name
                                                     When was the debt incurred?        11/10
PO BOX 6497
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
SIOUX FALLS                   SD      57117
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F
         Case 1:20-bk-00076-HWVSchedule
                                   DocE/F:
                                        32Creditors
                                             FiledWho Have Unsecured Claims
                                                    01/21/20     Entered 01/21/20 16:59:23                                          page 5
                                                                                                                                  Desc
                                 Main Document         Page 22 of 53
Debtor 1       Jamie Allison Welkis                                                    Case number (if known)       1:20-bk-00076-HWV

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.12                                                                                                                             $1,988.55
CITIBANK (SOUTH DAKOTA) NA                           Last 4 digits of account number       5    9    5    4
Nonpriority Creditor's Name
                                                     When was the debt incurred?
701 EAST 60TH STREET N
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
SIOUX FALLS                   SD      57117
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Credit Card
Is the claim subject to offset?
     No
     Yes

  4.13                                                                                                                               $236.94
CITIBANK (SOUTH DAKOTA) NA                           Last 4 digits of account number       7    0    7    3
Nonpriority Creditor's Name
                                                     When was the debt incurred?
701 EAST 60TH STREET N
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
SIOUX FALLS                   SD      57117
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Credit Card
Is the claim subject to offset?
     No
     Yes

  4.14                                                                                                                             $4,166.00
CITIBANK (SOUTH DAKOTA) NA                           Last 4 digits of account number       5    4    6    6
Nonpriority Creditor's Name
                                                     When was the debt incurred?
701 EAST 60TH STREET N
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
SIOUX FALLS                   SD      57117
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F
        Case 1:20-bk-00076-HWVSchedule
                                  DocE/F:
                                       32Creditors
                                            FiledWho Have Unsecured Claims
                                                   01/21/20     Entered 01/21/20 16:59:23                                           page 6
                                                                                                                                  Desc
                                Main Document         Page 23 of 53
Debtor 1       Jamie Allison Welkis                                                    Case number (if known)       1:20-bk-00076-HWV

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.15                                                                                                                               $100.00
CLARA MAASS MEDICAL CENTER                           Last 4 digits of account number       8    6    8    7
Nonpriority Creditor's Name
                                                     When was the debt incurred?
1 CLARA MAASS DRIVE
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
BELLEVILLE                    NJ      07109
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Medical Account
Is the claim subject to offset?
     No
     Yes

  4.16                                                                                                                                  $0.00
CONVERGENT OUTSOURCING INC                           Last 4 digits of account number
Nonpriority Creditor's Name
                                                     When was the debt incurred?
800 SW 39TH STREET
Number        Street                                 As of the date you file, the claim is: Check all that apply.
PO BOX 9004                                              Contingent
                                                         Unliquidated
                                                         Disputed
RENTON                        WA      98057
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Collecting for Verizon
Is the claim subject to offset?
     No
     Yes

  4.17                                                                                                                               $986.09
CREDIT ONE BANK                                      Last 4 digits of account number       9    2    8    7
Nonpriority Creditor's Name
                                                     When was the debt incurred?
PO BOX 98873
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
LAS VEGAS                     NV      89193
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F
        Case 1:20-bk-00076-HWVSchedule
                                  DocE/F:
                                       32Creditors
                                            FiledWho Have Unsecured Claims
                                                   01/21/20     Entered 01/21/20 16:59:23                                           page 7
                                                                                                                                  Desc
                                Main Document         Page 24 of 53
Debtor 1       Jamie Allison Welkis                                                    Case number (if known)       1:20-bk-00076-HWV

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.18                                                                                                                             $1,541.81
CREDIT ONE BANK                                      Last 4 digits of account number       6    4    7    3
Nonpriority Creditor's Name
                                                     When was the debt incurred?
PO BOX 98873
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
LAS VEGAS                     NV      89193
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Credit Card
Is the claim subject to offset?
     No
     Yes

  4.19                                                                                                                             $6,760.00
DALE KROUSE ESQ                                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                     When was the debt incurred?
75 ESSEX STREET #220
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
HACKENSACK                    NJ      07601
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Legal fees
Is the claim subject to offset?
     No
     Yes

  4.20                                                                                                                               $100.00
DAVID B WATNER                                       Last 4 digits of account number
Nonpriority Creditor's Name
                                                     When was the debt incurred?
1129 BLOOMFIELD AVE STE 208
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
CALDWELL                      NJ      07006
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Medical Account
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F
        Case 1:20-bk-00076-HWVSchedule
                                  DocE/F:
                                       32Creditors
                                            FiledWho Have Unsecured Claims
                                                   01/21/20     Entered 01/21/20 16:59:23                                           page 8
                                                                                                                                  Desc
                                Main Document         Page 25 of 53
Debtor 1       Jamie Allison Welkis                                                    Case number (if known)       1:20-bk-00076-HWV

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.21                                                                                                                               $100.00
DELAWARE RIVER JOINT TOLL COMMISSIONLast 4 digits of account number                        7    3    8    8
Nonpriority Creditor's Name
                                                     When was the debt incurred?
ATT: TOLL ACCOUNTING
Number        Street                                 As of the date you file, the claim is: Check all that apply.
PO BOX 4971                                              Contingent
                                                         Unliquidated
                                                         Disputed
TRENTON                       NJ      08650
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Tolls
Is the claim subject to offset?
     No
     Yes

  4.22                                                                                                                               $994.00
FIRST PREMIER BANK                                   Last 4 digits of account number      5     8    4    8
Nonpriority Creditor's Name
                                                     When was the debt incurred?        9/14
3820 N LOUISE AVENUE
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
SIOUX FALLS                   SD      57104
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Credit Card
Is the claim subject to offset?
     No
     Yes

  4.23                                                                                                                             $1,365.00
FIRST PREMIER BANK                                   Last 4 digits of account number      4     4    8    8
Nonpriority Creditor's Name
                                                     When was the debt incurred?        7/13
3820 N LOUISE AVENUE
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
SIOUX FALLS                   SD      57104
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F
        Case 1:20-bk-00076-HWVSchedule
                                  DocE/F:
                                       32Creditors
                                            FiledWho Have Unsecured Claims
                                                   01/21/20     Entered 01/21/20 16:59:23                                           page 9
                                                                                                                                  Desc
                                Main Document         Page 26 of 53
Debtor 1       Jamie Allison Welkis                                                    Case number (if known)       1:20-bk-00076-HWV

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.24                                                                                                                               $315.74
GENESIS CREDIT                                       Last 4 digits of account number       6     7   5    1
Nonpriority Creditor's Name
                                                     When was the debt incurred?
BANKCARD SERVICES
Number        Street                                 As of the date you file, the claim is: Check all that apply.
PO BOX 4499                                              Contingent
                                                         Unliquidated
                                                         Disputed
BEAVERTON                     OR      97076-4499
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Credit Card
Is the claim subject to offset?
     No
     Yes

  4.25                                                                                                                             $1,800.00
GOLDEN VALLEY LENDING                                Last 4 digits of account number
Nonpriority Creditor's Name
                                                     When was the debt incurred?        5/1/18
635 EAST HIGHLWAY 20E
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
UPPER LAKE                    CA      95485
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Loan
Is the claim subject to offset?
     No
     Yes

  4.26                                                                                                                               $500.00
GREEN TRUST CASH LLC                                 Last 4 digits of account number      7 9        5    0
Nonpriority Creditor's Name
                                                     When was the debt incurred?        6/22/18
PO BOX 340
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
HAYS                          MT      59527
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Payday Loan
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F
        Case 1:20-bk-00076-HWVSchedule
                                  DocE/F:
                                       32Creditors
                                            FiledWho Have Unsecured Claims
                                                   01/21/20     Entered 01/21/20 16:59:23                                           page 10
                                                                                                                                  Desc
                                Main Document         Page 27 of 53
Debtor 1       Jamie Allison Welkis                                                    Case number (if known)       1:20-bk-00076-HWV

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.27                                                                                                                                  $0.00
GRIFFIN ALEXANDER PC                                 Last 4 digits of account number       2    7    9    K
Nonpriority Creditor's Name
                                                     When was the debt incurred?
415 ROUTE 10 2ND FLOOR
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
RANDOLPH                      NJ      07869
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Collecting for Timber Valley
Is the claim subject to offset?
     No
     Yes

  4.28                                                                                                                             $1,497.64
KAY JEWELERS                                         Last 4 digits of account number      1     5    9    4
Nonpriority Creditor's Name
                                                     When was the debt incurred?        4/13
375 GHENT ROAD
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
AKRON                         OH      44333
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Charge Account
Is the claim subject to offset?
     No
     Yes

  4.29                                                                                                                           $13,906.00
LENDING CLUB                                         Last 4 digits of account number
Nonpriority Creditor's Name
                                                     When was the debt incurred?        2/17
71 STEVENSON, STE 300
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
SAN FRANCISCO                 CA      94105
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Unsecured
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F
        Case 1:20-bk-00076-HWVSchedule
                                  DocE/F:
                                       32Creditors
                                            FiledWho Have Unsecured Claims
                                                   01/21/20     Entered 01/21/20 16:59:23                                           page 11
                                                                                                                                  Desc
                                Main Document         Page 28 of 53
Debtor 1       Jamie Allison Welkis                                                    Case number (if known)       1:20-bk-00076-HWV

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.30                                                                                                                               $690.33
LIBERTY MUTUAL INSURANCE                             Last 4 digits of account number       2    3    7    0
Nonpriority Creditor's Name
                                                     When was the debt incurred?
175 BERKELEY ST
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
BOSTON                        MA      02116
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Insurance
Is the claim subject to offset?
     No
     Yes

  4.31                                                                                                                               $154.00
LINEBARGER & ASSOCIATES LLP                          Last 4 digits of account number       5    8    3    4
Nonpriority Creditor's Name
                                                     When was the debt incurred?
PO BOX 708905
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
SAN ANTONIO                   TX      78270
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Collecting for NYTLTWAL
Is the claim subject to offset?
     No
     Yes

  4.32                                                                                                                               $975.00
MAX LEND                                             Last 4 digits of account number       7    1    0    9
Nonpriority Creditor's Name
                                                     When was the debt incurred?
PO BOX 639
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
PARSHALL                      ND      58770
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Loan
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F
        Case 1:20-bk-00076-HWVSchedule
                                  DocE/F:
                                       32Creditors
                                            FiledWho Have Unsecured Claims
                                                   01/21/20     Entered 01/21/20 16:59:23                                           page 12
                                                                                                                                  Desc
                                Main Document         Page 29 of 53
Debtor 1       Jamie Allison Welkis                                                    Case number (if known)       1:20-bk-00076-HWV

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.33                                                                                                                             $2,415.00
MERRICK BANK COURT NOTICES                           Last 4 digits of account number       2    4    6    7
Nonpriority Creditor's Name
                                                     When was the debt incurred?
PO BOX 9201
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
OLD BETHPAGE                  NY      11804
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Credit Card
Is the claim subject to offset?
     No
     Yes

  4.34                                                                                                                               $447.26
MONEY LION                                           Last 4 digits of account number
Nonpriority Creditor's Name
                                                     When was the debt incurred?        10/18
PO BOX 1547
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
SANDY                         UT      84091
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Installment sales
Is the claim subject to offset?
     No
     Yes

  4.35                                                                                                                               $500.00
MONEY LION                                           Last 4 digits of account number       8    3    0    3
Nonpriority Creditor's Name
                                                     When was the debt incurred?
PO BOX 1547
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
SANDY                         UT      84091
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Loan
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F
        Case 1:20-bk-00076-HWVSchedule
                                  DocE/F:
                                       32Creditors
                                            FiledWho Have Unsecured Claims
                                                   01/21/20     Entered 01/21/20 16:59:23                                           page 13
                                                                                                                                  Desc
                                Main Document         Page 30 of 53
Debtor 1       Jamie Allison Welkis                                                    Case number (if known)       1:20-bk-00076-HWV

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.36                                                                                                                                  $82.00
NEWARK BOARD OF EDUCATION                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                     When was the debt incurred?        11/14
EMPLOYEES CREDIT UNION
Number        Street                                 As of the date you file, the claim is: Check all that apply.
195 NORMAN ROAD                                          Contingent
                                                         Unliquidated
                                                         Disputed
NEWARK                        NJ      07106
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Credit Union
Is the claim subject to offset?
     No
     Yes

  4.37                                                                                                                                  $10.00
NJ EZ PASS                                           Last 4 digits of account number
Nonpriority Creditor's Name
                                                     When was the debt incurred?
375 MCCARTER HWY (RT 21)
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
NEWARK                        NJ      07114
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Account sent to collections
Is the claim subject to offset?
     No
     Yes

  4.38                                                                                                                               $100.00
NORTHWELL SIUH HEALTH                                Last 4 digits of account number      0 6        5    9
Nonpriority Creditor's Name
                                                     When was the debt incurred?        7/3/18
475 SEAVIEW AVENUE
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
STATEN ISLAND                 NY      10305
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Medical Account
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F
        Case 1:20-bk-00076-HWVSchedule
                                  DocE/F:
                                       32Creditors
                                            FiledWho Have Unsecured Claims
                                                   01/21/20     Entered 01/21/20 16:59:23                                           page 14
                                                                                                                                  Desc
                                Main Document         Page 31 of 53
Debtor 1       Jamie Allison Welkis                                                    Case number (if known)       1:20-bk-00076-HWV

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.39                                                                                                                               $618.01
OLLD CARD SERVICES                                   Last 4 digits of account number       6    4    9    7
Nonpriority Creditor's Name
                                                     When was the debt incurred?
PO BOX 9222
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
OLD BETHPAGE                  NY      11804
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Credit Card
Is the claim subject to offset?
     No
     Yes

  4.40                                                                                                                             $2,795.00
ONEMAIN FINANCIAL ATTN: BK NOTICES                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                     When was the debt incurred?        8/15
PO BOX 1010
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
EVANSVILLE                    IN      47706
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Loan
Is the claim subject to offset?
     No
     Yes

  4.41                                                                                                                               $100.00
OPTIMUM                                              Last 4 digits of account number      5 0        4    1
Nonpriority Creditor's Name
                                                     When was the debt incurred?        2018
186 WEST MARKET STREET
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
NEWARK                        NJ      07103
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Cable/Internet
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F
        Case 1:20-bk-00076-HWVSchedule
                                  DocE/F:
                                       32Creditors
                                            FiledWho Have Unsecured Claims
                                                   01/21/20     Entered 01/21/20 16:59:23                                           page 15
                                                                                                                                  Desc
                                Main Document         Page 32 of 53
Debtor 1       Jamie Allison Welkis                                                    Case number (if known)       1:20-bk-00076-HWV

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.42                                                                                                                                  $0.00
PCB INC                                              Last 4 digits of account number
Nonpriority Creditor's Name
                                                     When was the debt incurred?
PO BOX 9060
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
HICKSVILLE                    NY      11802
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Collecting
Is the claim subject to offset?
     No
     Yes

  4.43                                                                                                                               $100.00
PENNSYLVANIA TURNPIKE COMMISION                      Last 4 digits of account number      5 9        7    6
Nonpriority Creditor's Name
                                                     When was the debt incurred?        2019
VIOLATION PROCESSING CENTER
Number        Street                                 As of the date you file, the claim is: Check all that apply.
300 EAST PARK DRIVE                                      Contingent
                                                         Unliquidated
                                                         Disputed
HARRISBURG                    PA      17111
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Toll violations
Is the claim subject to offset?
     No
     Yes

  4.44                                                                                                                             $1,953.00
PERFORMANCE FINANCE                                  Last 4 digits of account number
Nonpriority Creditor's Name
                                                     When was the debt incurred?        5/18
C/O WAYFINDER BK LLC
Number        Street                                 As of the date you file, the claim is: Check all that apply.
PO BOX 64090                                             Contingent
                                                         Unliquidated
                                                         Disputed
TUCSON                        AZ      85728
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Repossession
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F
        Case 1:20-bk-00076-HWVSchedule
                                  DocE/F:
                                       32Creditors
                                            FiledWho Have Unsecured Claims
                                                   01/21/20     Entered 01/21/20 16:59:23                                           page 16
                                                                                                                                  Desc
                                Main Document         Page 33 of 53
Debtor 1       Jamie Allison Welkis                                                    Case number (if known)       1:20-bk-00076-HWV

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.45                                                                                                                               $100.00
PORT AUTHORITY NY/NJ                                 Last 4 digits of account number      9 K        T    G
Nonpriority Creditor's Name
                                                     When was the debt incurred?        2019
PO BOX 15186
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
ALBANY                        NY      12212
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Toll violations
Is the claim subject to offset?
     No
     Yes

  4.46                                                                                                                             $1,125.00
PSE&G CO                                             Last 4 digits of account number       4    7    0    0
Nonpriority Creditor's Name
                                                     When was the debt incurred?
CREDIT & COLLECTION CENTER
Number        Street                                 As of the date you file, the claim is: Check all that apply.
PO BOX 490                                               Contingent
                                                         Unliquidated
                                                         Disputed
CRANFORD                      NJ      07016-0490
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Utility bill past due
Is the claim subject to offset?
     No
     Yes

  4.47                                                                                                                             $2,185.84
ROCKLAND ELECTRIC                                    Last 4 digits of account number
Nonpriority Creditor's Name
                                                     When was the debt incurred?
390 W. ROUTE 59
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
SPRING VALLEY                 NY      10977
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Electric service
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F
        Case 1:20-bk-00076-HWVSchedule
                                  DocE/F:
                                       32Creditors
                                            FiledWho Have Unsecured Claims
                                                   01/21/20     Entered 01/21/20 16:59:23                                           page 17
                                                                                                                                  Desc
                                Main Document         Page 34 of 53
Debtor 1       Jamie Allison Welkis                                                    Case number (if known)       1:20-bk-00076-HWV

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.48                                                                                                                             $1,319.93
SHOW MC                                              Last 4 digits of account number       2    3    6    0
Nonpriority Creditor's Name
                                                     When was the debt incurred?
PO BOX 852039
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
RICHARDSON                    TX      75085
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Credit Card
Is the claim subject to offset?
     No
     Yes

  4.49                                                                                                                               $760.61
SYNCB/AMAZON                                         Last 4 digits of account number       3    7    6    3
Nonpriority Creditor's Name
                                                     When was the debt incurred?
PO BOX 965015
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
ORLANDO                       FL      32896
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Charge Account
Is the claim subject to offset?
     No
     Yes

  4.50                                                                                                                               $687.92
SYNCB/BANANA                                         Last 4 digits of account number       0    8    0    0
Nonpriority Creditor's Name
                                                     When was the debt incurred?
PO BOX 965005
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
ORLANDO                       FL      32896
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Charge Account
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F
        Case 1:20-bk-00076-HWVSchedule
                                  DocE/F:
                                       32Creditors
                                            FiledWho Have Unsecured Claims
                                                   01/21/20     Entered 01/21/20 16:59:23                                           page 18
                                                                                                                                  Desc
                                Main Document         Page 35 of 53
Debtor 1       Jamie Allison Welkis                                                    Case number (if known)       1:20-bk-00076-HWV

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.51                                                                                                                             $1,505.14
SYNCB/TJXDC                                          Last 4 digits of account number       6    7    1    5
Nonpriority Creditor's Name
                                                     When was the debt incurred?
PO BOX 965060
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
ORLANDO                       FL      32896-5060
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Credit Card
Is the claim subject to offset?
     No
     Yes

  4.52                                                                                                                             $1,073.86
SYNCB/WALMART                                        Last 4 digits of account number       5    1    5    1
Nonpriority Creditor's Name
                                                     When was the debt incurred?
PO BOX 965024
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
ORLANDO                       FL      32896
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Charge Account
Is the claim subject to offset?
     No
     Yes

  4.53                                                                                                                             $3,501.73
SYNCHRONY BANK                                       Last 4 digits of account number       2    3    7    8
Nonpriority Creditor's Name
                                                     When was the debt incurred?
C/O RECOVERY MANAGEMENT SYTEMS CORP
Number        Street                                 As of the date you file, the claim is: Check all that apply.
25 SE 2ND AVE SUITE 1120                                 Contingent
                                                         Unliquidated
                                                         Disputed
MIAMI                         FL      33131
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F
        Case 1:20-bk-00076-HWVSchedule
                                  DocE/F:
                                       32Creditors
                                            FiledWho Have Unsecured Claims
                                                   01/21/20     Entered 01/21/20 16:59:23                                           page 19
                                                                                                                                  Desc
                                Main Document         Page 36 of 53
Debtor 1       Jamie Allison Welkis                                                    Case number (if known)       1:20-bk-00076-HWV

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.54                                                                                                                               $488.46
                                   Last 4 digits of account number
SYNCHRONY BANK E-CAST SETTLEMENT CORP                                                      8    4    4    0
Nonpriority Creditor's Name
                                                     When was the debt incurred?
PO BOX 29262
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
NEW YORK                      NY      10087
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Credit Card
Is the claim subject to offset?
     No
     Yes

  4.55                                                                                                                               $283.57
TOTAL VISA                                           Last 4 digits of account number       9    4    5    3
Nonpriority Creditor's Name
                                                     When was the debt incurred?
BILLING ACCOUNT INQUIRIES
Number        Street                                 As of the date you file, the claim is: Check all that apply.
PO BOX 91510                                             Contingent
                                                         Unliquidated
                                                         Disputed
SIOUX FALLS                   SD      57109
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Credit Card
Is the claim subject to offset?
     No
     Yes

  4.56                                                                                                                               $268.99
UNIVERSITY HOSPITAL                                  Last 4 digits of account number
Nonpriority Creditor's Name
                                                     When was the debt incurred?
PO BOX 3009
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
NEWARK                        NJ      07105
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Medical Account
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F
        Case 1:20-bk-00076-HWVSchedule
                                  DocE/F:
                                       32Creditors
                                            FiledWho Have Unsecured Claims
                                                   01/21/20     Entered 01/21/20 16:59:23                                           page 20
                                                                                                                                  Desc
                                Main Document         Page 37 of 53
Debtor 1       Jamie Allison Welkis                                                    Case number (if known)       1:20-bk-00076-HWV

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.57                                                                                                                               $975.00
VBS INBOX LOAN                                       Last 4 digits of account number      8 0        5    4
Nonpriority Creditor's Name
                                                     When was the debt incurred?        7/25/18
PO BOX 881
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
SANTA ROSA                    CA      95402
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Loan
Is the claim subject to offset?
     No
     Yes

  4.58                                                                                                                             $1,154.35
VERIZON WIRELESS                                     Last 4 digits of account number       5    0    6    5
Nonpriority Creditor's Name
                                                     When was the debt incurred?
500 TECHNOLOGY DR, STE 550
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
SAINT CHARLES                 MO      63304-2225
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Cell Phone
Is the claim subject to offset?
     No
     Yes

  4.59                                                                                                                             $4,746.33
VW CREDIT INC                                        Last 4 digits of account number      5     5    9    T
Nonpriority Creditor's Name
                                                     When was the debt incurred?        4/17
PO BOX 829009
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
DALLAS                        TX      75382-9009
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Repossession
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F
        Case 1:20-bk-00076-HWVSchedule
                                  DocE/F:
                                       32Creditors
                                            FiledWho Have Unsecured Claims
                                                   01/21/20     Entered 01/21/20 16:59:23                                           page 21
                                                                                                                                  Desc
                                Main Document         Page 38 of 53
Debtor 1       Jamie Allison Welkis                                                    Case number (if known)       1:20-bk-00076-HWV

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.60                                                                                                                                  $0.00
WELLS FARGO DEALER SERVICES                          Last 4 digits of account number
Nonpriority Creditor's Name
                                                     When was the debt incurred?
CORRESPONDENCE MAC T9017-026
Number        Street                                 As of the date you file, the claim is: Check all that apply.
PO BOX 168048                                            Contingent
                                                         Unliquidated
                                                         Disputed
IRVING                        TX      75016-8048
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Deficiency
Is the claim subject to offset?
     No
     Yes

  4.61                                                                                                                             $1,181.00
WISPELWAY DENTAL                                     Last 4 digits of account number
Nonpriority Creditor's Name
                                                     When was the debt incurred?
841 FRANKLINE AVE STE 3
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
FRANKLIN LAKES                NJ      07417
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Medical Account
Is the claim subject to offset?
     No
     Yes

  4.62                                                                                                                               $157.06
WYNDAM PROFESSIONALS                                 Last 4 digits of account number       6    3    3    1
Nonpriority Creditor's Name
                                                     When was the debt incurred?
380 MAIN ST PO BOX 1048
Number        Street                                 As of the date you file, the claim is: Check all that apply.
                                                         Contingent
                                                         Unliquidated
                                                         Disputed
SALEM                         NH      03079
City                          State   ZIP Code       Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                        Student loans
   Debtor 1 only
                                                        Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                        that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                        Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                        Other. Specify
       Check if this claim is for a community debt       Insurance
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F
        Case 1:20-bk-00076-HWVSchedule
                                  DocE/F:
                                       32Creditors
                                            FiledWho Have Unsecured Claims
                                                   01/21/20     Entered 01/21/20 16:59:23                                           page 22
                                                                                                                                  Desc
                                Main Document         Page 39 of 53
Debtor 1       Jamie Allison Welkis                                                       Case number (if known)     1:20-bk-00076-HWV

  Part 3:        List Others to Be Notified About a Debt That You Already Listed

5.     Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2.
       For example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original
       creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the
       debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional parties to be notified for
       any debts in Parts 1 or 2, do not fill out or submit this page.


ALLTRAN FINANCIAL, LP                                       On which entry in Part 1 or Part 2 did you list the original creditor?
Name
BANKRKUPTY NOTICES                                          Line   4.17 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
5800 NORTH COURSE DRIVE                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
HOUSTON                         TX      77072
City                            State   ZIP Code


CONVERGENT OUTSOURCING INC                                  On which entry in Part 1 or Part 2 did you list the original creditor?
Name
800 SW 39TH STREET                                          Line   4.58 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
PO BOX 9004                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
RENTON                          WA      98057
City                            State   ZIP Code


CREDIT CONTROL LLC                                          On which entry in Part 1 or Part 2 did you list the original creditor?
Name
4710 EISENHOWER BLVD A2                                     Line   4.10 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
TAMPA                           FL      33634
City                            State   ZIP Code


IC SYSTEM                                                   On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO BOX 64378                                                Line   4.15 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
SAINT PAUL                      MN      55164
City                            State   ZIP Code


PORTFOLIO RECOVERY ASSOCIATES LLC                           On which entry in Part 1 or Part 2 did you list the original creditor?
Name
BK NOTICES                                                  Line   4.53 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
PO BOX 41067                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
NORFOLK                         VA      23541
City                            State   ZIP Code




Official Form 106E/F
       Case 1:20-bk-00076-HWVSchedule
                                 DocE/F:
                                      32Creditors
                                           FiledWho Have Unsecured Claims
                                                  01/21/20     Entered 01/21/20 16:59:23                                                  page 23
                                                                                                                                        Desc
                               Main Document         Page 40 of 53
Debtor 1     Jamie Allison Welkis                                              Case number (if known)    1:20-bk-00076-HWV

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

PORTFOLIO RECOVERY ASSOCIATES LLC                On which entry in Part 1 or Part 2 did you list the original creditor?
Name
BK NOTICES                                       Line   4.40 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
PO BOX 41067                                                                        Part 2: Creditors with Nonpriority Unsecured Claims

                                                 Last 4 digits of account number
NORFOLK                   VA        23541
City                      State     ZIP Code


PORTFOLIO RECOVERY ASSOCIATES LLC                On which entry in Part 1 or Part 2 did you list the original creditor?
Name
BK NOTICES                                       Line   4.40 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
PO BOX 41067                                                                        Part 2: Creditors with Nonpriority Unsecured Claims

                                                 Last 4 digits of account number
NORFOLK                   VA        23541
City                      State     ZIP Code


PORTFOLIO RECOVERY ASSOCIATES LLC                On which entry in Part 1 or Part 2 did you list the original creditor?
Name
BK NOTICES                                       Line   4.28 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
PO BOX 41067                                                                        Part 2: Creditors with Nonpriority Unsecured Claims

                                                 Last 4 digits of account number
NORFOLK                   VA        23541
City                      State     ZIP Code


RADIUS GLOBAL SOLUTIONS LLC                      On which entry in Part 1 or Part 2 did you list the original creditor?
Name
FDBA NORTHLAND GROUP LLC                         Line   4.13 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
50 W SKIPPACK PIKE                                                                  Part 2: Creditors with Nonpriority Unsecured Claims

                                                 Last 4 digits of account number
AMBLER                    PA        19002
City                      State     ZIP Code


RADIUS GLOBAL SOLUTIONS LLC                      On which entry in Part 1 or Part 2 did you list the original creditor?
Name
FDBA NORTHLAND GROUP LLC                         Line   4.12 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
50 W SKIPPACK PIKE                                                                  Part 2: Creditors with Nonpriority Unsecured Claims

                                                 Last 4 digits of account number
AMBLER                    PA        19002
City                      State     ZIP Code


RETRIEVAL MASTERS CREDITORS BUREAU, INCOn which entry in Part 1 or Part 2 did you list the original creditor?
Name
4 WESTCHESTER PLAZA, STE 110                     Line   4.37 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims

                                                 Last 4 digits of account number
ELMSFORD                  NY        10523
City                      State     ZIP Code




Official Form 106E/F
       Case 1:20-bk-00076-HWVSchedule
                                 DocE/F:
                                      32Creditors
                                           FiledWho Have Unsecured Claims
                                                  01/21/20     Entered 01/21/20 16:59:23                                      page 24
                                                                                                                            Desc
                               Main Document         Page 41 of 53
Debtor 1     Jamie Allison Welkis                                            Case number (if known)    1:20-bk-00076-HWV

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

RGS FINANCIAL                                  On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO BOX 852039                                  Line   4.48 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims

                                               Last 4 digits of account number
RICHARDSON                TX        75085
City                      State     ZIP Code


SEQUIUM                                        On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1130 NORTHCHASE PKWY                           Line   4.4 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims

                                               Last 4 digits of account number
MARIETTA                  GA        30067
City                      State     ZIP Code


VITAL RECOVERY SERVICES LLC                    On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO BOX 923748                                  Line   4.59 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims

                                               Last 4 digits of account number
PEACHTREE CORNERS GA                30010
City                      State     ZIP Code


WELTMAN, WEINBERG & REIS                       On which entry in Part 1 or Part 2 did you list the original creditor?
Name
323 W LAKESIDE AVE, STE 200                    Line   4.1 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims

                                               Last 4 digits of account number
CLEVELAND                 OH        44113
City                      State     ZIP Code




Official Form 106E/F
       Case 1:20-bk-00076-HWVSchedule
                                 DocE/F:
                                      32Creditors
                                           FiledWho Have Unsecured Claims
                                                  01/21/20     Entered 01/21/20 16:59:23                                    page 25
                                                                                                                          Desc
                               Main Document         Page 42 of 53
Debtor 1       Jamie Allison Welkis                                                     Case number (if known)        1:20-bk-00076-HWV

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                                Total claim

Total claims       6a. Domestic support obligations                                                   6a.                     $0.00
from Part 1
                   6b. Taxes and certain other debts you owe the government                           6b.                     $0.00

                   6c. Claims for death or personal injury while you were intoxicated                 6c.                     $0.00

                   6d. Other. Add all other priority unsecured claims. Write that amount here.        6d.   +                 $0.00


                   6e. Total.     Add lines 6a through 6d.                                            6d.                     $0.00




                                                                                                                Total claim

Total claims       6f.   Student loans                                                                6f.                     $0.00
from Part 2
                   6g. Obligations arising out of a separation agreement or divorce                   6g.                     $0.00
                       that you did not report as priority claims

                   6h. Debts to pension or profit-sharing plans, and other similar                    6h.                     $0.00
                       debts

                   6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.   6i.   +         $92,069.47


                   6j.   Total.   Add lines 6f through 6i.                                            6j.             $92,069.47




Official Form 106E/F
     Case 1:20-bk-00076-HWVSchedule
                               DocE/F:
                                    32Creditors
                                         FiledWho Have Unsecured Claims
                                                01/21/20     Entered 01/21/20 16:59:23                                                  page 26
                                                                                                                                      Desc
                             Main Document         Page 43 of 53
 Fill in this information to identify your case:
 Debtor 1            Jamie                Allison                 Welkis
                     First Name           Middle Name             Last Name

 Debtor 2
 (Spouse, if filing) First Name           Middle Name             Last Name


 United States Bankruptcy Court for the: MIDDLE DIST. OF PENNSYLVANIA

 Case number         1:20-bk-00076-HWV                                                                                   Check if this is an
 (if known)
                                                                                                                         amended filing



Official Form 106H
Schedule H: Your Codebtors                                                                                                                       12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


1.    Do you have any codebtors?       (If you are filing a joint case, do not list either spouse as a codebtor.)
          No
          Yes

2.    Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
      include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
               No
               Yes
3.    In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
      person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
      creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
      Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

         Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt

                                                                                              Check all schedules that apply:

3.1      LEAH CACCIATORE
         Name                                                                                       Schedule D, line        2.5
         279 REDWOOD COURT                                                                          Schedule E/F, line
         Number      Street
                                                                                                    Schedule G, line

         RAMSEY                                     NJ            07446                       SANTANDER CONSUMER USA
         City                                       State         ZIP Code




Official Form 106H                                          Schedule H: Your Codebtors                                                           page 1

      Case 1:20-bk-00076-HWV                     Doc 32 Filed 01/21/20 Entered 01/21/20 16:59:23                                               Desc
                                                 Main Document   Page 44 of 53
 Fill in this information to identify your case:
     Debtor 1              Jamie                Allison                Welkis
                           First Name           Middle Name            Last Name                           Check if this is:
     Debtor 2                                                                                                   An amended filing
     (Spouse, if filing)   First Name           Middle Name            Last Name
                                                                                                                A supplement showing postpetition
     United States Bankruptcy Court for the:   MIDDLE DIST. OF PENNSYLVANIA
                                                                                                                chapter 13 income as of the following date:
     Case number           1:20-bk-00076-HWV
     (if known)
                                                                                                                MM / DD / YYYY
Official Form 106I
Schedule I: Your Income                                                                                                                              12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 Part 1:          Describe Employment
1.    Fill in your employment
      information.                                             Debtor 1                                           Debtor 2 or non-filing spouse
      If you have more than one
      job, attach a separate page       Employment status             Employed                                           Employed
      with information about                                          Not employed                                       Not employed
      additional employers.
                                        Occupation             Teacher
      Include part-time, seasonal,
      or self-employed work.            Employer's name        HARRISBURG SCHOOL DISTRICT

      Occupation may include            Employer's address     ATTN: PAYROLL
      student or homemaker, if it                              Number Street                                      Number Street
      applies.
                                                               1601 STATE STREET




                                                               HARRISBURG                   PA       17103
                                                               City                         State    Zip Code     City                   State   Zip Code

                                        How long employed there?        2 weeks

 Part 2:          Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                            For Debtor 1            For Debtor 2 or
                                                                                                                    non-filing spouse

2.    List monthly gross wages, salary, and commissions (before all             2.                  $3,951.15
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                      3.   +               $0.00

4.    Calculate gross income. Add line 2 + line 3.                                 4.               $3,951.15




Official Form 106I                                            Schedule I: Your Income                                                                page 1
       Case 1:20-bk-00076-HWV                    Doc 32 Filed 01/21/20 Entered 01/21/20 16:59:23                                                 Desc
                                                 Main Document   Page 45 of 53
Debtor 1        Jamie Allison Welkis                                                                                             Case number (if known)    1:20-bk-00076-HWV
                                                                                                                    For Debtor 1             For Debtor 2 or
                                                                                                                                             non-filing spouse
     Copy line 4 here ...................................................................................................................
                                                                                                                 4.              $3,951.15
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                                      5a.              $638.93
     5b. Mandatory contributions for retirement plans                                                       5b.              $207.44
     5c. Voluntary contributions for retirement plans                                                       5c.                $0.00
     5d. Required repayments of retirement fund loans                                                       5d.                $0.00
     5e. Insurance                                                                                          5e.              $295.92
     5f. Domestic support obligations                                                                       5f.                $0.00
     5g. Union dues                                                                                         5g.                $0.00
     5h. Other deductions.
          Specify: See continuation sheet                                                                   5h. +            $186.05
6.   Add the payroll deductions.                 Add lines 5a + 5b + 5c + 5d + 5e + 5f +                    6.            $1,328.34
     5g + 5h.
7.   Calculate total monthly take-home pay.                         Subtract line 6 from line 4.            7.            $2,622.81
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a                                               8a.                  $0.00
          business, profession, or farm
           Attach a statement for each property and business showing
           gross receipts, ordinary and necessary business expenses, and
           the total monthly net income.
     8b. Interest and dividends                                                                             8b.                  $0.00
     8c. Family support payments that you, a non-filing spouse, or a                                        8c.                  $0.00
         dependent regularly receive
           Include alimony, spousal support, child support, maintenance,
           divorce settlement, and property settlement.
     8d. Unemployment compensation                                                                          8d.                  $0.00
     8e. Social Security                                                                                    8e.                  $0.00
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) or any non-
         cash assistance that you receive, such as food stamps
         (benefits under the Supplemental Nutrition Assistance Program)
         or housing subsidies.
         Specify:                                                                                           8f.                  $0.00
     8g. Pension or retirement income                                                                       8g.                  $0.00
     8h. Other monthly income.
         Specify:                                                                                           8h. +                $0.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.                                 9.                   $0.00

10. Calculate monthly income. Add line 7 + line 9.                             10.     $2,622.81 +                      =                                                $2,622.81
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify:                                                                                                                                             11.    +           $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly                                             12.            $2,622.81
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                                                   Combined
                                                                                                                                                                     monthly income
13. Do you expect an increase or decrease within the year after you file this form?
        No.           When Debtor passes certification test, her income will increase to $75,000 per year.
        Yes. Explain:




Official Form 106I                                                               Schedule I: Your Income                                                                      page 2
      Case 1:20-bk-00076-HWV                                    Doc 32 Filed 01/21/20 Entered 01/21/20 16:59:23                                                          Desc
                                                                Main Document   Page 46 of 53
Debtor 1     Jamie Allison Welkis                                               Case number (if known)   1:20-bk-00076-HWV


                                                                       For Debtor 1       For Debtor 2 or
                                                                                          non-filing spouse
5h. Other Payroll Deductions (details)
     State                                                                   $112.21
     Unemployment                                                              $2.36
     Local                                                                    $58.48
     LST                                                                      $13.00

                                                             Totals:         $186.05




Official Form 106I                             Schedule I: Your Income                                               page 3
     Case 1:20-bk-00076-HWV              Doc 32 Filed 01/21/20 Entered 01/21/20 16:59:23                          Desc
                                         Main Document   Page 47 of 53
 Fill in this information to identify your case:
                                                                                                         Check if this is:
     Debtor 1              Jamie                  Allison                Welkis                              An amended filing
                           First Name             Middle Name            Last Name                           A supplement showing postpetition
                                                                                                             chapter 13 expenses as of the
     Debtor 2
     (Spouse, if filing)   First Name             Middle Name            Last Name                           following date:

     United States Bankruptcy Court for the:    MIDDLE DIST. OF PENNSYLVANIA                                   MM / DD / YYYY
     Case number           1:20-bk-00076-HWV
     (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:          Describe Your Household
1.    Is this a joint case?

            No. Go to line 2.
            Yes. Does Debtor 2 live in a separate household?
                     No
                     Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                  No
                                               Yes. Fill out this information          Dependent's relationship to    Dependent's      Does dependent
      Do not list Debtor 1 and                                                         Debtor 1 or Debtor 2           age              live with you?
                                               for each dependent...................................
      Debtor 2.                                                                                                                            No
                                                                                                                                           Yes
      Do not state the dependents'
                                                                                                                                           No
      names.
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
3.    Do your expenses include                        No
      expenses of people other than                   Yes
      yourself and your dependents?


 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                      Your expenses

4.    The rental or home ownership expenses for your residence.                                                      4.                     $375.00
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                          4a.

      4b. Property, homeowner's, or renter's insurance                                                               4b.

      4c. Home maintenance, repair, and upkeep expenses                                                              4c.

      4d. Homeowner's association or condominium dues                                                                4d.




 Official Form 106J                                             Schedule J: Your Expenses                                                        page 1
       Case 1:20-bk-00076-HWV                       Doc 32 Filed 01/21/20 Entered 01/21/20 16:59:23                                        Desc
                                                    Main Document   Page 48 of 53
Debtor 1      Jamie Allison Welkis                                                     Case number (if known)   1:20-bk-00076-HWV
                                                                                                          Your expenses

5.   Additional mortgage payments for your residence, such as home equity loans                     5.

6.   Utilities:

     6a. Electricity, heat, natural gas                                                             6a.                    $75.00
     6b. Water, sewer, garbage collection                                                           6b.                    $75.00
     6c. Telephone, cell phone, Internet, satellite, and                                            6c.                    $90.00
         cable services
     6d. Other. Specify:      Cell                                                                  6d.                    $55.00
7.   Food and housekeeping supplies                                                                 7.                    $350.00
8.   Childcare and children's education costs                                                       8.

9.   Clothing, laundry, and dry cleaning                                                            9.                     $50.00
10. Personal care products and services                                                             10.                    $50.00
11. Medical and dental expenses                                                                     11.                    $20.00
12. Transportation. Include gas, maintenance, bus or train                                          12.                   $450.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                   13.
    magazines, and books
14. Charitable contributions and religious donations                                                14.

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a.   Life insurance                                                                          15a.

     15b.   Health insurance                                                                        15b.

     15c.   Vehicle insurance                                                                       15c.                  $210.00
     15d.   Other insurance. Specify:                                                               15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                        16.

17. Installment or lease payments:

     17a.   Car payments for Vehicle 1    2015 Mercedes                                             17a.                  $723.00
     17b.   Car payments for Vehicle 2                                                              17b.

     17c.   Other. Specify:                                                                         17c.

     17d.   Other. Specify:                                                                         17d.

18. Your payments of alimony, maintenance, and support that you did not report as                   18.
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                        19.




 Official Form 106J                                        Schedule J: Your Expenses                                         page 2
     Case 1:20-bk-00076-HWV                      Doc 32 Filed 01/21/20 Entered 01/21/20 16:59:23                          Desc
                                                 Main Document   Page 49 of 53
Debtor 1      Jamie Allison Welkis                                                             Case number (if known)   1:20-bk-00076-HWV
20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
    20a.    Mortgages on other property                                                                      20a.

    20b.    Real estate taxes                                                                                20b.

    20c.    Property, homeowner's, or renter's insurance                                                     20c.

    20d.    Maintenance, repair, and upkeep expenses                                                         20d.

    20e.    Homeowner's association or condominium dues                                                      20e.

21. Other. Specify:                                                                                          21.    +
22. Calculate your monthly expenses.

    22a.    Add lines 4 through 21.                                                                          22a.               $2,523.00
    22b.    Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                 22b.

    22c.    Add line 22a and 22b. The result is your monthly expenses.                                       22c.               $2,523.00

23. Calculate your monthly net income.

    23a.    Copy line 12 (your combined monthly income) from Schedule I.                                     23a.               $2,622.81
    23b.    Copy your monthly expenses from line 22c above.                                                  23b.   –           $2,523.00
    23c.    Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                           23c.                  $99.81

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

           No.
           Yes. Explain here:
                None.




 Official Form 106J                                         Schedule J: Your Expenses                                               page 3
     Case 1:20-bk-00076-HWV                      Doc 32 Filed 01/21/20 Entered 01/21/20 16:59:23                                 Desc
                                                 Main Document   Page 50 of 53
 Fill in this information to identify your case:
 Debtor 1                Jamie                         Allison                       Welkis
                         First Name                    Middle Name                   Last Name

 Debtor 2
 (Spouse, if filing) First Name                        Middle Name                   Last Name


 United States Bankruptcy Court for the: MIDDLE DIST. OF PENNSYLVANIA

 Case number             1:20-bk-00076-HWV                                                                                                                 Check if this is an
 (if known)
                                                                                                                                                           amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                    12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.



 Part 1:          Summarize Your Assets

                                                                                                                                                                      Your assets
                                                                                                                                                                      Value of what you own
1.   Schedule A/B: Property (Official Form 106A/B)
                                                                                                                                                                            $379,900.00
     1a. Copy line 55, Total real estate, from Schedule A/B.....................................................................................................................


                                                                                                                                                                         $20,540.00
     1b. Copy line 62, Total personal property, from Schedule A/B.......................................................................................................................................................


                                                                                                                                                                            $400,440.00
     1c. Copy line 63, Total of all property on Schedule A/B..................................................................................................................................................................


 Part 2:          Summarize Your Liabilities

                                                                                                                                                                        Your liabilities
                                                                                                                                                                        Amount you owe

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                                                                          $553,988.09
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.........................

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                  $0.00
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................................................................


                                                                                                                                    +                 $92,069.47
     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F........................................................



                                                                                                                                   Your total liabilities                         $646,057.56




 Part 3:          Summarize Your Income and Expenses

4.   Schedule I: Your Income (Official Form 106I)
                                                                                                                                                                         $2,622.81
     Copy your combined monthly income from line 12 of Schedule I.....................................................................................................................................................

5.   Schedule J: Your Expenses (Official Form 106J)
     Copy your monthly expenses from line 22c of Schedule J.........................................................................................................                  $2,523.00




Official Form 106Sum                        Summary of Your Assets and Liabilities and Certain Statistical Information                                                                         page 1

      Case 1:20-bk-00076-HWV                                     Doc 32 Filed 01/21/20 Entered 01/21/20 16:59:23                                                                       Desc
                                                                 Main Document   Page 51 of 53
Debtor 1      Jamie Allison Welkis                                                         Case number (if known)     1:20-bk-00076-HWV


 Part 4:        Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

           No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
           Yes

7.   What kind of debt do you have?

           Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
           Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                       $614.51


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                        Total claim

     From Part 4 on Schedule E/F, copy the following:

     9a. Domestic support obligations. (Copy line 6a.)                                                                 $0.00

     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                         $0.00


     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                               $0.00

     9d. Student loans. (Copy line 6f.)                                                                                $0.00


     9e. Obligations arising out of a separation agreement or divorce that you did not report as                       $0.00
         priority claims. (Copy line 6g.)

     9f.   Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)       +                  $0.00


     9g. Total.    Add lines 9a through 9f.                                                                            $0.00




Official Form 106Sum               Summary of Your Assets and Liabilities and Certain Statistical Information                                page 2

     Case 1:20-bk-00076-HWV                       Doc 32 Filed 01/21/20 Entered 01/21/20 16:59:23                                       Desc
                                                  Main Document   Page 52 of 53
 Fill in this information to identify your case:
 Debtor 1           Jamie                Allison             Welkis
                    First Name           Middle Name         Last Name

 Debtor 2
 (Spouse, if filing) First Name          Middle Name         Last Name


 United States Bankruptcy Court for the: MIDDLE DIST. OF PENNSYLVANIA

 Case number        1:20-bk-00076-HWV                                                                        Check if this is an
 (if known)
                                                                                                             amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                     12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

          No

          Yes. Name of person                                                                Attach Bankruptcy Petition Preparer's Notice,
                                                                                             Declaration, and Signature (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
    true and correct.



    X /s/ Jamie Allison Welkis                             X
        Jamie Allison Welkis, Debtor 1                         Signature of Debtor 2

        Date 01/21/2020                                        Date
             MM / DD / YYYY                                           MM / DD / YYYY




Official Form 106Dec                         Declaration About an Individual Debtor's Schedules                                        page 1

     Case 1:20-bk-00076-HWV                    Doc 32 Filed 01/21/20 Entered 01/21/20 16:59:23                                     Desc
                                               Main Document   Page 53 of 53
